Citation Nr: 1136225	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-14 319	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision in which the Milwaukee, Wisconsin RO (Milwaukee RO) denied the Veteran's service-connection claims for degenerative joint disease (DJD) of the lumbar spine and for osteoarthritis of both knees.  The Veteran perfected appeals to the denials of service connection for the lumbar spine and left knee disabilities.  In September 2010, the Veteran relocated to Georgia and; thus, his claims file now is under the jurisdiction of the Atlanta RO.  

Since the Veteran has been diagnosed with DJD and degenerative disc disease (DDD) of the lumbar spine, the first has been recharacterized as described on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO; a copy of the hearing transcripts is associated with the record.  Although the record was held open for 60 days for the submission of additional evidence, none has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

REMAND

After a review of the record, the Board finds that additional notice and development of the claims is warranted.

During the May 2011 Travel Board hearing, the Veteran asserted that both his low back and left knee disabilities stem from an in-service motor vehicle accident (MVA) that happened during 1982, and that after service he had treated his low back and left knee pain with over-the-counter pain medications, prior to sustaining additional injuries in a March 2002 MVA.  However, an April 2008 VA examiner's opinion linked the Veteran's current low back and left knee disabilities to a March 2002 MVA.  In support of his opinion, the VA examiner indicated that the Veteran's exit examination revealed that the Veteran's spine and left knee were normal and that the Veteran did not report any left knee or back problems when leaving military service.  The VA examiner did not comment on the various lay statements of record from his family members indicating that the Veteran has had problems with his back and knee ever since he come home from service.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.310, service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, it is unclear whether the Veteran has claimed that his left knee disability is secondary to his low back disability.

Here, the clinical findings for the Veteran's lower extremities, spine and other musculoskeletal system were noted as normal on his January 18, 1980 enlistment examination report.  However, on an accompanying report of medical history, the Veteran checked "Yes" for recurrent back pain and cramps in his legs.  The examiner annotated "leg cramps with exercise ND" and "low back sprain age 12, NCND".  The examiner had also noted that the Veteran had been in a MVA in August 1979 and had hurt his right knee and been treated at St. Michael's Hospital.  X-rays of the lumbosacral spine were done in February 1980 because of a 4-year history of intermittent L4-S1 pain.  The assessment was "[s]uspect fusion defect in pars-inter-articularis of L4 on the right.  No subluxation.  Otherwise neg[ative]."  The Veteran was treated for complaints of back pain of three-days' duration on October 12, 1982, following a MVA three days earlier.  The Veteran reported that he had not hurt until the next day.  Following examination, the assessment was slight muscle bruise.  Nine days later, the Veteran was seen for complaints of left knee pain.  He reported that his left knee had hit the door of the auto during the MVA.  On examination, there was tenderness noted over the lateral aspect of the lower leg and point tenderness over the top of the knee.  The diagnoses were MVA and bruise on left leg.  On the Veteran's December 9, 1982 separation examination report, the clinical findings for the Veteran's lower extremities, spine and other musculoskeletal system were noted as normal.  However, the examiner annotated the back of the sheet with "[low back] strain-2 months ago-ASA PRN."  Although the Veteran signed a DA Form 3082, Statement of Medical Condition, indicating that there had been no change in his medical condition since his December 1982 separation examination, and a WIARNG Form 29, Statement in Lieu of Current Medical Examination, indicating that he had not been treated by clinics, physicians, healers, or other practitioners since the December 1982 examination.  On a report of medical history dated the same day, February 24, 1983, the Veteran checked "Yes" for broken bones and cramps in his legs.  Since he was not reexamined, no annotations were made by an examiner.

West Allis Memorial Hospital records show treatment for low back pain and right thigh pain following a MVA in March 2002.  A radiologic study concluded "Question minimal L4-L5 spondylolisthesis.  There is the suggestion of slight L4-L5 disk space narrowing and some endplate spurring.  Otherwise unremarkable lumbosacral spine series."  In a private treatment record dated March 25, 2002 reveals that the Veteran was being treated for injuries to his back and neck sustained during a MVA on March 25, 2002.  The impression included lumbosacral strain/sprain, much improved.  Since then, the Veteran has continued to be treated for low back pain with radiological evidence of DJD and DDD of the lumbosacral spine.

On page 5 of a June 2003 Social Security Administration (SSA) Disability Report Adult, the Veteran indicated that his conditions first bothered him in 1982.  While a SSA disability report dated August 27, 2003, reflects a 1 1/2-year history of low back pain, noting that back pain other than intermittent back pain began after a rear-ending MVA in March 2002.  The Veteran had immediate low back pain and radicular symptoms to both buttocks and both lower extremities posterior to the knee, left greater than right.  He also had had multiple falls due to pain and used a cane during ambulation in the right hand.  The Veteran described mild left knee pain after a fall without swelling and intermittent locking.  During a November 2003 VA outpatient visit, the Veteran reported a left knee fall three weeks earlier, when his knee gave out while walking.  His knee hit the ground but did not start swelling until about a week later.  Since then, the Veteran has continued to be treated for left knee pain with x-ray evidence of osteoarthritis.

Here, the VA has neither informed the Veteran of what is needed to establish service connection for a preexisting disability nor sought an opinion as to whether the Veteran's low back and left knee disabilities had their onset in service or whether such disabilities represent a permanent worsening of a preexisting disability beyond the natural progression during service.  Thus, on remand, the Veteran should be provided such notice and an opinion should be sought to address whether any low back or left knee disability is related to service or represents a permanent worsening of a preexisting disorder during service.  The examiner should also indicate whether the Veteran's left knee disability is proximately due to or has been aggravated by the Veteran's low back disability.

Prior to sending the claims file for a review and opinion, outstanding VA treatment records from the Jackson, Mississippi and Milwaukee VA Medical Centers (VAMCs) should be obtain.  It appears that records dated from January 2006 through January 2007 from the Jackson VAMC and 1993 domiciliary records and treatment records after September 2008 from the Milwaukee VAMC are missing.  On remand, the Veteran should also be asked to identify any other healthcare providers who have treated him for the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran, from the Jackson, Mississippi VAMC, from January 2006 through January 2007, and from the Milwaukee VAMC for a 1993 domiciliary stay and since September 2008.  All records/responses received should be associated with the claims file.

2.  Send the Veteran and his representative a corrective notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), that includes an explanation of the type of evidence needed to substantiate service connection for a disorder that preexisted service and for a disorder that is secondary to a service-connected disability, and what evidence VA will provide and what evidence the Veteran should provide.  Request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the two claims remaining on appeal that is not currently of record, to include where he has been treated since he moved to Georgia in September 2010.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, to the extent possible, furnish the Veteran's claims file to an appropriate physician for review and to provide an opinion about the etiology of any current low back and left knee disabilities.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and consistent with sound medical principles, the physician should provide details about the onset of any diagnosed low back and left knee disabilities and should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that such disability(ies) (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty; (2) was manifested to a compensable degree within one year of the Veteran's discharge from active duty on January 20, 1983, if arthritis is diagnosed; or (3) was caused, or is aggravated, by the Veteran's low back disability.  To the extent practicable, the examiner should render an additional opinion specifically addressing: (a) whether any low back or left knee disability clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; if so, (b) whether it(they) increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  The physician's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and VA treatment records, SSA records, the April 2008 VA examination report, any lay statements in the claims file to include those received in January 2008 and the May 2011 Travel Board hearing testimony, and the April 2008 VA examiner's opinion.  

The physician should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the physician is unable to reach an opinion because there are insufficient facts or data within the claims file, the physician should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the Veteran's service-connection claims, to include on a direct, presumptive and secondary basis, if warranted, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplementatl statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


